                                   Case 1:15-cv-00871-SHS Document 349 Filed 05/31/19 Page 1 of 3
PAUL, WEISS, RIFKIKD, WHARl'ON & GARRISON                                                                  LLP           MATTHEW W ABBOTT
                                                                                                                         EDWARD T A C K E R M A N
                                                                                                                         JACOB A A D L E R S T E I N
                                                                                                                                                              J O N A T H A N S KANTER
                                                                                                                                                              BRAD S KARP
                                                                                                                                                              PATRICK N KARSNITZ
                                                                                                                         J U S T I N ANDERSON                 J O H N C KENNEDY
1 285 AVENUE OF THE AMERICAS                                UNIT 5 2 0 1 F O R T U N E FINANCIAL C E N T E R             A L L A N J ARFFA
                                                                                                                         ROBERTA ATKINS
                                                                                                                                                              B R I A N KIM
                                                                                                                                                              KYLE J KIMPLER
                                                                           5 DOHGSANKUAN ZHONGLU
NEWYORK NEW YORK 1 0 0 1 9 - 6 0 6 4                                                                                     DAVID J B A L L                      DAVID M KLEIN
                                                         CHAOYANG DISTRICT BEIJING 1 0 0 0 2 0 C H I N A                 SCOTT A BARSHAY                      A L A N W KORNBERG
TELEPHONE         (212,373-3000                                         TELEPHONE (85-10} 5 8 2 8 - 6 3 0 0              PAUL M BASTA                         D A N I E L J KRAMER
                                                                                                                         JOHN F BAUGHMAN                      DAVID K L A K H D H I P
                                                                                                                         J STEVEN B A U G H M A N             J O H N E LANGE
LLOYD K GARRISON             M946-f99i,                                                                                  LYNN B BAYARD                        GREGORY F LAUFER
                                                            HONG KONG C L U B B U I L D I N G , I 2 T H FLOOR            CRAIG A B E N S O N                  BRIAN a LAVIN
R A N D O L P H E PAUL       .1946-19561                                                                                 M I T C H E L L L BERG               X1AOYU GREG LIU
                                                                         3A CHATER ROAD C E N T R A L                    MARK S B E R G M A N                 JEFFREY D MARELL
SIMON H R1FK1NC              (1950-1095                                                                                  DAVID M BERNICK
                                                                                                HONG KONG                                                     MARCO V MASOTTi
LQUJS S WEISS                M927-1950                                                                                   JOSEPH J B1AL                        DAVID W MAYO
JOHN F W H A P T O N         11927-1977                               TELEPHONE iS52i 2 8 4 3 - 0 3 0 0                  BRUCE B I R E N B O t M              ELIZABETH R MCCOLM
                                                                                                                         H CHRISTOPHER B O E H N i N G        ALVARO MEMBRILLERA
                                                                                                                         ANGELO B O N V i N O                 MARK F M E N D E L S O H N
                                                                                      ALDER CASTLE                       ROBERT BRITTON                       C L A U D i N E MEREDITH-GOUJON
                                                                                                                         DAs/lD W B R O W N                   W I L L I A M B MICHAEL
                                                                                   IO N O B L E STREET                   S U S A N N A M BUERGEL              J U D I E NG S H O R T E L L *
                                                                                                                         PATRICK S C A M P B E L L "          CATHERINE NYARADY
                                                                 LONDON EC2V 7 J U UNITED KINGDOM                        JESSICA S CAREY                      J A N E B O BRIEN
                                                                      TELEPHONE (44 20r 7 3 6 7 t 6 0 0                  DAVID CARMONA                        ALEX YOUNG K OH
                                                                                                                         JEANETTE K CHAN                      BRAD R OKUN
WRITER'S DIRECT D I A L N U M B E R                                                                                      GEOFFREY R CHEPIGA                   KELLEY D PARKER
                                                                                                                         E L L E N N CHING                     LINDSAY B PARKS
  (212)373-3213
                                                                           FUKOKU SEIMEI B U I L D I N G                 WILLIAM A CLAREMAN                   VALERIE E RAOWANER
                                                                       2-2 UCHISAIWAICHO 2-CHOME                         L E W I S R CLAYTON                  JEFFREY J RECHEft
                                                                                                                         YAHONNES CLEARY                      CARL L RE1SNER
                                                                 CHIYODA-KU, TOKYO 1 0 0 - 0 0 1 1, JAPAN                JAY COHEN                             LORIN L REISNER
W R I T E R ' S DIRECT F A C S I M I L E                               TELEPHONE t e t 3 j 3 5 9 7 - e t O i             K E L L E Y A CORNISH                WALTER G R1CCJARDI
                                                                                                                         CHRISTOPHER J C U M M i N G S        WALTER RIEMAN
                                                                                                                         THOMAS V DE LA BASTIDE 111           RICHARD A ROSEN
  (212)492-0213                                                            TORONTO-DOMINION CENTRE
                                                                                                                         ARIEL J DECKELBAUM
                                                                                                                         ALICE B E L I S L E EATON
                                                                                                                         ANDREW J E H R U C H
                                                                                                                                                              A N D R E W N ROSENBERG
                                                                                                                                                              J U S T I N ROSENBERG
                                                                    7 7 KING STREET WEST SUITE 3 I OO                                                         JACQUELINE P RUSIN
                                                                                                                         GREGORY A EZRING                     C H A R L E S F RICK' R U L E *
WRITER S DIRECT E-MAIL ADDRESS                                                                     PO BOX £ 2 S          ROSS A F I E L D S T O N              RAPHAEL M RUSSO
                                                                                                                         BRAD J FINKELSTEJN                    E L I Z A B E T H M SACKSTEDER
                                                                            TORONTO, ONTARIO M5K 1 J3                    BRIAN P FINNEGAN                     JEFFREY D 5AFERSTEIN
  asynnott@paulweiss.com                                                    T E L E P H O N E v 4 1 6) 5 0 4 - 0 5 2 0   ROBERTO F1NZI
                                                                                                                         PETER E FI5CH
                                                                                                                         HARRIS F I S C H M A N
                                                                                                                                                              J E F F R E Y S SAMUELS
                                                                                                                                                              TERRY E 5CHIMEK
                                                                                                                         MARTIN F L U M E N 3 A U M            K E N N E T H M SCHNEIDER
                                                                                           S 0 0 ! K STREET N W          A N D R E W J FOLEY                   ROBERT B SCHUMER
                                                                                                                         A N D R E W J FGRMAN*                J O H N M SCOTT
                                                                          W A S H I N G T O N , DC 2 0 0 0 6 - 1 0 4 7    HARRIS B FREIDUS                     BRIAN SCRiVAN!
                                                                             TELEPHONE i2021 2 2 3 - 7 3 0 0              CHRISTOPHER D FREY                   KANNON K SHANMUGAM*
                                                                                                                          M A N U E L S FREY                   DAVID R S1CULAR
                                                                                                                          A N D R E W L GAINES                A U D R A J SOLOWAY
                                                                                                                          K E N N E T H A GALLO                SCOTT M SONTAG
                                                                    5 0 0 DELAWARE AVENUE 5 U I T E 2 0 0                 M I C H A E L E GERTZMAN             TARUN M STEWART
                                                                                                                          ADAM M GIVERTZ                       ERIC A L A N STONE
                                                                                         POST OFFICE BOX 3 2                                                  A I D A N SYNNOTT
                                                                                                                          SALVATORE G O G L I O R M E L L A
                                                                           W I L M I N G T O N DE 1 9 3 9 9 - 0 0 3 2     NEIL GOLDMAN                         RICHARD C TARLOWE
                                                                                                                          MATTHEW B GOLDSTEIN                  MONICA K T H U R M O N D
                                                                             TELEPHONE 3 0 2 j ffiSS-4410                 ROBERTO J G O N Z A L E Z *          D A N I E L J TOA:-
                                                                                                                          CATHERINE L G O O D A L L            C O N R A D V A N LOGGERENBEPG
                                                                                                                          ERIC GOODISON                        LIZA M VELAZQUEZ
                                                                                                                                                               M I C H A E L VOGEL
                           May 31, 2019
                                                                                                                          CHARLES H GOOGE JR
                                                                                                                          A N D R E W G GORDON                 RAMYJ WAH8EH
                                                                                                                          B R I A N S GRIEVE                   LAWRENCE G WEE
                                                                                                                          U D ! GROFMAN                        THEODORE V W E L L S JR
                                                                                                                          N I C H O L A S GROOMBRIDGE          LINDSEY L WIERSMA
                                                                                                                          BRUCE A G U T E N P L A N            STEVEN J W I L L I A M S
                                                                                                                          ALAN S HALPERIN                      LAWRENCE 1 WITDORCHIC
                                                                                                                          CLAUDIA HAMMERMAN                    MARK B W L A 2 L O
                                                                                                                          BRIAN S H E R M A N N                J U L I A TARVER MASON WOOD
                                                                                                                          MICKELE HIRSHMAN                     J E N N I F E R H WU
                                                                                                                          DAVIDS HUNTINGTON                    BETTY YAP*
                                                                                                                          AMRAN HUSSEIN                        JORDAN E YARETT
                                                                                                                          LORETTA A IPPOLITO                   KAYE N YOSHINO
                                                                                                                          JAREN J A N G H O R 3 A N I          TONG YU
                                                                                                                          BRIAN M JANSON                       T R A C E Y A ZACCONE
                                                                                                                          JEH C JOHNSON                        TAURIE M ZEiTZER
                                                                                                                          MEREDITH J K A N E                   T ROBERT ZOCHOWSKi JR


                                                                                                                         'NOT ADM'TIfcO TO CHF NFV




                            BvECF

                            The Honorable Sidney H. Stein
                            United States District Judge
                            Daniel Patrick Moynihan United States Courthouse
                            500 Pearl Street
                            New York, NY 10007-1312

                                           Re:   Sonterra Capital Master Fund Ltd., et al. v. Credit Suisse Group AG, et
                                                                  a/., No. 15-CV-0871

                            Dear Judge Stein:

                                           We represent Defendants Deutsche Bank AG and DB Group Services (UK)
                            Ltd. in the above-captioned matter. We write on behalf of the Bank Defendants1 to notify
                            the Court of supplemental authority relevant to the Bank Defendants' pending motion to
                            dismiss the Second Amended Complaint (Dkt. 223). The Second Circuit's recent decision
                            in 7 West 57th Street Realty Co. v. Citigroup, Inc., No. 18-1102-CV, 2019 WL 1914278


                             1
                                     Bank Defendants are Credit Suisse Group AG, Credit Suisse AG, Deutsche Bank AG,
                                     DB Group Services (UK) Ltd., The Royal Bank of Scotland pic, and UBS AG.
             Case 1:15-cv-00871-SHS Document 349 Filed 05/31/19 Page 2 of 3
PAUL, W E I S S , R I F K I N L ) , W I I A R ' I O N & G A R R I S O N LLP
         The Honorable Sidney H. Stein                                                                 2


         (2d Cir. Apr. 30, 2019) ("7FF57") (attached as Exhibit A), confirms, consistent with this
         Court's prior decision, that Plaintiffs who failed to allege a transaction with any
         Defendant—so-called "umbrella" Plaintiffs—are not efficient enforcers of the antitrust
         laws and thus lack antitrust standing.2 The decision also supports dismissal of Plaintiffs'
         RICO and CEA claims.

             I.       7W57 Confirms that "Umbrella" Plaintiffs Lack Antitrust Standing
                      Because They Are Not Efficient Enforcers.

                          In 7^57, plaintiff alleged that defendants' manipulation of U.S. Dollar
         LIBOR affected the value of its municipal bond investments even though—like the
         instruments at issue here—none of the bonds directly referenced U.S. Dollar LIBOR.
         Moreover, like nearly all Plaintiffs here, the 7^57 plaintiff was an "umbrella" plaintiff—
         it had not purchased any of its bonds directly from any defendant. After carefully weighing
         each of the efficient-enforcer factors, the Second Circuit affirmed dismissal of plaintiff s
         antitrust claims for lack of antitrust standing. Consideration of those factors here shows
         that Plaintiffs do not have antitrust standing to bring their claims.

                          First, the 7W57 panel found that the directness-of-injury factor weighed
         against antitrust standing in part because plaintiffs alleged injury—a diminution in the
         value of its bonds—"was necessarily directly caused by the independent judgments of
         participants in the secondary municipal bond market." 7W57, 2019 WL 1914278, at *2.
         Similarly, here, any injury to "umbrella" Plaintiffs was "necessarily directly caused" by
         someone other than Defendants—namely, third parties with which Plaintiffs directly
         transacted and/or which made independent decisions to price Swiss franc futures and FX
         forwards according to a formula that allegedly incorporated CHF LIBOR. The 7W57 panel
         also recognized "the danger of opening up antitrust liability to LIBOR contributor panel
         banks for injuries 'to every plaintiff who ended up on the wrong side of an independent
         LIBOR-denominated derivative swap,'" which would '"not only bankrupt 16 of the
         world's most important financial institutions, but also vastly extend the potential scope of
         antitrust liability in myriad markets where derivative instruments have proliferated.'" Id.
         (quoting Gelboim v. Bank of Am. Corp., 823 F.3d 759, 779 (2d Cir. 2016)). As this Court
         has recognized, the "danger of opening up" limitless antitrust liability is present in this case
         as well, see Sonterra, 277 F. Supp. 3d at 559-60, and that danger militates against allowing
         "umbrella" Plaintiffs' claims to proceed.

                       Second, the 7W57 panel found that there were "indisputably more direct
         victims" than plaintiff there. 7^57, 2019 WL 1914278, at *2. Specifically, the panel
         concluded that persons who transacted in financial instruments directly pegged to U.S.
         Dollar LIBOR were more direct victims than those, like plaintiff, "whose injury flowed

              Bank Defendants respectfully disagree with the Court's prior conclusion that the
              "Direct Transaction Plaintiffs" sufficiently alleged that they were efficient enforcers of
              the antitrust laws. Sonterra Capital Master Fund Ltd. v. Credit Suisse Grp. AG, 277
              F. Supp. 3d 521, 558-59 (S.D.N.Y. 2017). Bank Defendants reserve their right to
              advance this argument on appeal.
            Case 1:15-cv-00871-SHS Document 349 Filed 05/31/19 Page 3 of 3
PAUL, WEISS, RIFKIND, WIIAR'ION fi? GARRISON LLP
      The Honorable Sidney H. Stein                                                            3


      from the ripple effect LIBOR has on financial instruments that are not actually tied to
      LIBOR." Id. Likewise, here, there are "indisputably more direct victims" than Plaintiffs:
      Any party that transacted in a CHF LIBOR-referencing financial instrument directly with
      a Defendant is a more direct victim than "umbrella" Plaintiffs that did not. See Sonterra,
      277 F. Supp. 3d at 562 ("One could also conceive of the Direct Transaction Plaintiffs as a
      'more direct' victim than the umbrella plaintiffs, even assuming both groups suffered the
      same harm from the manipulation.").

                      Third, the 7^57 panel concluded that plaintiffs damages "would be highly
      speculative," in part because calculating those damages "would require speculation about
      how each of the 16 LIBOR panel banks would have answered the LIBOR question over
      the five days" at issue. 7W57, 2019 WL 1914278, at *3. This reasoning applies with far
      greater force here, where Plaintiffs allege years, not days, of CHF LIBOR manipulation
      over a decade-long class period.

            11.      7W57 Supports Dismissal of Plaintiffs' RICO and CEA Claims.

                      The 7W57 panel affirmed the dismissal of plaintiff s RICO claims for lack
      of causation for reasons similar to those supporting its efficient-enforcer analysis.
      Specifically, the panel found that "the alleged RICO-predicate fraud only indirectly caused
      [plaintiffs] bond portfolio to decline in value" because "the injury was directly caused by
      buy/sell decisions that independent market actors made, which LIBOR may have
      influenced." Id. at *3-4. This reasoning applies to Plaintiffs' RICO and CEA claims here
      with equal force, and therefore dismissal of those claims is also required. See Bank Defs.'
      Merits Br. (Dkt. 228) at 27-28, 32-24.



                       For the above reasons and those outlined in the Bank Defendants' merits
      briefs, Plaintiffs' antitrust, RICO, and CEA claims should be dismissed.

                                              Respectfully submitted,



                                              Aidan Synnjlw


      cc:         All counsel (via ECF)
